Citation Nr: 0941603	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  04-06 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the Veteran perfected a timely appeal on the 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for an acquired 
psychiatric disorder, claimed as a nervous condition and 
depression.

2.  Entitlement to service connection for chronic headaches, 
claimed as post-traumatic in origin.

3.  Entitlement to service connection for a bilateral leg 
disability.

4.  Entitlement to service connection for residuals of a back 
injury.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to August 
1952 and from March 1954 to November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

In a May 2007 decision, the Board determined that it did not 
have jurisdiction over the issue of whether new and material 
evidence had been received to reopen a claim for service 
connection for an acquired psychiatric disorder, claimed as a 
nervous condition and depression, as the Veteran had not 
perfected his appeal on that issue in a timely manner.  
Separately, the Board denied service connection for chronic 
headaches, a bilateral leg disability, and back injury 
residuals.

With regard to these claims, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
determinations and remanded the matter back to the Board in a 
January 2009 memorandum decision.

The issue of whether the Veteran perfected a timely appeal as 
whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, claimed as a nervous condition and 
depression, is addressed in the REASONS AND BASES section of 
this decision.  The remaining claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The RO denied service connection for depression, claimed 
as a nervous condition, in a February 2003 rating decision on 
the basis that no new and material evidence had been received 
to reopen the claim.

2.  A March 2003 statement indicates that the Veteran 
expressed disagreement with the February 2003 rating 
decision.

3.  A Statement of the Case addressing the issue of service 
connection for a nervous condition was furnished in March 
2004.

4.  The RO did not receive a VA Form 9 (Appeal to Board of 
Veterans' Appeals) or similar correspondence constituting a 
Substantive Appeal within 60 days of issuance of the March 
2004 Statement of the Case.  


CONCLUSION OF LAW

As the Veteran did not perfect a timely appeal with the 
February 2003 rating decision, the Board does not have 
jurisdiction over the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder, claimed as a 
nervous condition and depression.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200.  A Substantive 
Appeal consists of a properly completed VA Form 9 (Appeal to 
Board of Veterans' Appeals) or another correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).
Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

In this case, the Veteran initially applied for service 
connection for depression in May 2002.  This claim was denied 
in a September 2002 rating decision.  The Veteran was 
notified of this decision in the same month and submitted an 
NOD with it in October 2002.  An SOC addressing this claim 
and indicating that the appeal arose from the September 2002 
rating decision was furnished in November 2003.  
Subsequently, in February 2004, the RO received two different 
VA Form 9s.  On the first form, dated January 20, 2004 and 
received by the RO on February 9, 2004, the Veteran checked 
off a box indicating that he wanted to appeal all issues 
listed on the SOC, without specifying which SOC was being 
addressed (a separate SOC, addressing different issues, was 
issued in January 2004).  In the second VA Form 9, dated 
February 16, 2004 and received by the RO on February 24, 
2004, the Veteran specifically referenced his claimed nervous 
condition, as shown by the translation received by the Board 
in July 2005.  On March 12, 2004, the RO notified the Veteran 
by letter that his Substantive Appeal on this claim was not 
timely.  He submitted an NOD with this timeliness 
determination in the same month, and this matter was remanded 
by the Board in May 2007 for an SOC pursuant to Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  The Veteran 
subsequently perfected his appeal from the RO's March 2004 
unfavorable decision on the timeliness issue, and the Board, 
in November 2008, found that it did not have jurisdiction 
over the issue of service connection for depression because 
the Veteran had not perfected a timely appeal of the 
September 2002 rating decision.


Separately, in November 2002, the Veteran applied for service 
connection for a "nervous" disorder.  In a February 2003 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for depression, claimed as a nervous condition.  
The Board is aware that the Court, at page 8 of its January 
2009 decision, called into question whether new and material 
evidence would be needed to reopen the claim.  Given the 
Board's determination of question of jurisdiction below, 
however, the Board need not address whether the "new and 
material" evidence characterization of the issue decided by 
the RO in the February 2003 rating decision was appropriate.  
But see 38 C.F.R. § 3.104 (a decision of a duly constituted 
rating agency or other agency of original jurisdiction shall 
be final and binding on all VA field offices as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104).  The Board has, however, continued to phrase the issue 
similarly to the RO's characterization of the issue in the 
February 2003 rating decision for consistency and to 
distinguish it from the September 2002 rating decision that 
denied the May 2002 claim, discussed above.

The RO subsequently received an NOD from the Veteran in March 
2003, which specifically referenced the February 2003 rating 
decision.  In March 2004, the RO furnished the Veteran with 
an SOC on the issue of service connection for a nervous 
disorder.  This SOC is noted to have been issued in response 
to the February 2003 rating decision and the March 2003 NOD.  
The Veteran was notified that he had to file his appeal 
within 60 days, but no response addressing this particular 
claim was received within 60 days.  In this regard, the Board 
notes that a statement from the Veteran received on March 15, 
2004 refers only to the March 12, 2004 letter regarding 
timeliness and was, as noted above, accepted as an NOD on 
that matter; the statement contain no references to the SOC 
and accordingly does not meet the criteria for a Substantive 
Appeal under 38 C.F.R. § 20.202.

In November 2006, the Board furnished a letter to the Veteran 
informing him of the potential jurisdictional defect in his 
case and allowing him 60 days to present additional evidence 
or argument.  In response, he submitted additional medical 
evidence but did not directly address the question of 
timeliness of a Substantive Appeal.  Accordingly, the Board 
determined in a May 2007 decision that it did not have 
jurisdiction over the issue of whether new and material 
evidence had been received to reopen a claim for service 
connection for an acquired psychiatric disorder, claimed as a 
nervous condition and depression, as the Veteran had not 
perfected his appeal on that issue in a timely manner.  

In its January 2009 decision at page 9, the Court directed 
the Board to "adequately discuss whether the acquired 
psychiatric disorder claim and the depression claim are in 
fact separate claims and discuss the correct procedural 
posture of the claim or claims."  

In reviewing the above procedural history, the Board 
concludes that the Veteran did file two separate claims - one 
in May 2002 and the other in November 2002.  The Board 
acknowledges that 38 C.F.R. § 3.156(b) contains a specific 
provision that new and material evidence received prior to 
the expiration of the appeal period will be considered as 
having been filed in connection with the claim that was 
pending at the beginning of the appeal period.  In this 
instance, the Veteran chose to file a notice of disagreement 
with the September 2002 denial of the May 2002 claim.  He 
also chose to file another, essentially duplicative claim, in 
November 2002, together with a statement from Rosa M. Coca 
Rivera, M.D..  While the medical evidence received in 
November 2002 would be considered as filed in connection with 
the May 2002 claim by operation of 38 C.F.R. § 3.156(b), that 
regulation does not state that a second claim could not be 
filed or otherwise provide that a second claim, if filed, 
would be negated.  

The Board notes that the initial appeal on the issue of 
service connection for depression, arising from the September 
2002 rating decision, is a separate issue from the issue 
presently on appeal, and the question of the timeliness of 
that particular appeal was previously addressed by the Board 
in a November 2008 decision.  As noted by the Court in the 
January 2009 decision, that particular issue of timeliness 
was being remanded at the time that the present claim was 
dismissed by the Board in May 2007.  The Court also noted 
that it was without jurisdiction to act on the issue of 
service connection for depression on account of such prior 
remand status, and the issue was not part of the Court's 
January 2009 order.

Rather, the sole question for the Board here is the question 
of the timeliness of the appeal from the February 2003 rating 
decision.  Here, the Veteran did not file a Substantive 
Appeal within 60 days of the March 2004 Statement of the Case 
and has provided no explanation for the absence of such 
response.  See 38 C.F.R. §§ 3.109(b), 20.303.    

Moreover, the Board notes that this case is readily 
distinguishable from Percy v. Shinseki, 23 Vet. App. 37 
(2009), in which the Court determined that VA may waive any 
issue of timeliness in the filing of the Substantive Appeal, 
either explicitly or implicitly, and is not required to close 
an appeal for failure to file a timely Substantive Appeal.  
In Percy, however, the RO certified the issue in question to 
the Board on appeal.  Here, there is no indication from the 
claims file that the issue in question was certified to the 
Board on appeal.  Indeed, in both an October 2004 
certification worksheet and an October 2004 VA Form 8, only 
three separate issues were mentioned.  Moreover, the 
individual who signed the certification worksheet and VA Form 
8 noted in the margins of an October 2004 statement from the 
Veteran's representative that "F9 not timely filed for" the 
issue of service connection for a nervous condition.

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the March 2004 SOC.  Accordingly, in the 
absence of a timely filed Substantive Appeal, the appeal from 
the February 2003 rating decision as to the issue of whether 
new and material evidence had reopened a claim for service 
connection for an acquired psychiatric disorder, claimed as a 
nervous condition and depression, is dismissed on the basis 
that the Board lacks jurisdiction to decide this claim.




ORDER

The appeal is dismissed as to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for an acquired psychiatric disorder, 
claimed as a nervous condition and depression.


REMAND

In addressing the claims for service connection for chronic 
headaches, a bilateral leg disability, and back injury 
residuals, the Court noted in its decision that the Board's 
reliance on a series of VA medical examination opinions was 
misplaced.  The Court found that those opinions were 
predicated on the absence of service treatment records, but 
the Board had separately stated that the Veteran's service 
treatment records may have been destroyed in a fire.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) 
(lay evidence is particularly important when a Veteran's 
service treatment records have been destroyed); Washington v. 
Nicholson, 19 Vet. App. 362, 370-71 (2005) (the Board is 
under a heightened duty to consider and discuss the evidence 
and to supply reasons and bases for its decision in cases 
where there are missing service treatment records).   

To address the concerns raised by the Court, the Board finds 
that further VA examinations and medical opinions are 
warranted in this case.  It is essential that the examiners' 
opinions reflect that the Veteran's service treatment 
records, aside from examination reports from August 1952 and 
November 1955, are missing.  The examiners should also fully 
consider the Veteran's lay statements, as well as a pertinent 
medical opinion from Rosa M. Coca Rivera, M.D., dated in 
October 2002.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  He should also 
be notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Then, the Veteran should be afforded 
a VA general medical examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
headaches, bilateral leg disorder, and 
back disorder.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
Particular attention should be directed 
to the absence of service treatment 
records except for the August 1952 and 
November 1955 examination reports, the 
Veteran's lay statements, and the October 
2002 opinion of Dr. Coca.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide 
diagnoses corresponding to the claimed 
disorders.  For each diagnosed disorder, 
the examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the disorder is 
etiologically related to the Veteran's 
period of active service.  In providing a 
complete rationale for these opinions, 
the examiner must acknowledge the 
unavailability of most service treatment 
records and consider both the Veteran's 
own lay history and the statement from 
Dr. Coca.

3.  After completion of the above 
development, the Veteran's claims for 
service connection for chronic headaches, 
a bilateral leg disability, and residuals 
of a back injury should be readjudicated.  
If the determination of any of these 
claims remains adverse to the Veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


